*1189OPINION.
Lansdon :
The petitioner proved by the uncontradicted testimony of'a licensed land surveyor, who surveyed the tract in question for the purpose of determining the total sales price at $90 an acre, that the land sold had a total area of 1,179.79 acres. We sustain its contention as to the number of acres in question.
The determination of the main issue in this proceeding requires us to find the fair market value or price at March 1, 1913, of the land sold by the petitioner in the taxable year. The deficiency asserted by the Commissioner is based on a valuation of $55 per acre at the basic date. The taxpayer contends that such value was not less than $90 per acre. Each party relies largely on the opinions of farmers, real estate operators, and others, familiar with lands and land values in the so-called delta district near Stockton.
On the question of value the petitioner produced six witnesses. Amos Jones and J. Henry Smith, real estate operators at Stockton, *1190testified, respectively, that at March 1, 1913, the land was worth $90 and from $85 to $90 an acre, and that there was no increase in land values in that locality between the years 1913 and 1918. J. W. Preston, agent for an estate owning a large adjoining area of similar lands testified to a value of $100 an acre at the basic date. Louis Moreing, the purchaser, placed the value at $100 per acre at March 1, 1913, and stated that he would have bought the land at that time for that price if it had then been for sale. He was also of the opinion that there was no increase in the value of land in that locality between 1913 and 1918. W. H. Hubbard, probate and inheritance tax appraiser for San Joaquin County for the past sixteen years testified to familiarity from boyhood with the land in question and that in his opinion it was worth $85 per acre at March 1, 1913. He has appraised many tracts of similar land for inheritance and probate purposes, and has often served as an appraiser for banks making loans on such lands. Henry C. Finck, one of the incorporators of the petitioner, testified as to the material facts of the incorporation of the petitioner and the sale from which the alleged deficiency arises, but declined to offer any opinion as to the value of the land at March 1, 1913. Fred H. Finck, also an incorporator, testified that he had lived on and farmed the land in question or similar land all his life, and that, in his opinion, the tract sold was worth at least $100 an acre at March 1, 1913, and that there was no increase in value from that date to 1918.
In addition to the opinion testimony of its witnesses the petitioner also proved that an adjoining tract of similar land was leased in 1913, with an option to the lessee to purchase the entire tract of 13,000 acres at any time during the term of the leasehold for $1,200,000, and that such option was exercised in 1920.
Three witnesses were called by the Commissioner. N. Y. Egan and Francis Cutting, real estate operators at Stockton for many years, testified, respectively, that the land in question was worth $50 and $55 an acre at March 1, 1913, and that between that time and the date of sale there was an increase in the market value of similar land in that locality of 5 per cent to 30 per cent. G. A. Atherton, a civil engineer familiar with the land, interested in irrigation projects in the delta district for forty years, and general manager of a corporation owning large nearby tracts of similar lands, testified that in his opinion the value of the tract in question at the basic date was $55 to $60 per acre.
In cross examination counsel for the Commissioner elicited the fact that Henry Finck bought 429.24 acres of delta land in 1913 for $18.54 per acre, and that in 1918, he sold 102 acres of that tract at $150 per acre. In redirect examination counsel for the petitioner *1191established the facts that such land is situated at least seven miles from the property of the petitioner, and that the purchaser was willing to pay more than market value because he needed that acreage for the construction of ditches necessary to the economic completion of irrigation and drainage works on a much larger adjacent tract that he owned at that time. To our minds this transaction is without probative value to support the contentions of the Commissioner.
In the light of all the evidence the Board is of the opinion that the land in question had a fair market value of $85 per acre at March 1,1913.

Order of redetermination will be entered on W days’ notice, under Rule 50.